Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: with regard to claims 1, Drerup et al. (US 7,625,174), referred to hereafter as Drerup, discloses a shroud (54) for a turbine engine, comprising: a first shroud segment having a first mate face and a second shroud segment having a second mate face, the first mate face being positioned circumferentially adjacent to the second mate face (Fig. 2), a seal (100) for sealing a gap between the first and second mate faces, wherein the seal is received, at least in part, in a first slot (60 and 62) formed on the first mate face and a second slot (60 and 62)  formed on the second mate face, wherein the first and second slots extend axially between a leading edge and a trailing edge of the respective shroud segment (Fig. 2), the first slot being open at the trailing edge (Fig. 2), wherein the seal comprises axially extending first and second sides which are receivable respectively within the first slot and the second slot, the seal having an axial length substantially equal to an axial length of the shroud segments and having a cutout (Fig. 3) on the second side at a trailing edge end of the seal. Drerup doesn’t disclose that the first slot is open at the leading edge, and the second slot is open at the leading edge and closed at the trailing edge.
Bridges, Jr. et al. (US 8,182,208), referred to hereafter as Bridges, discloses a shroud for a turbine engine, comprising: a first shroud (106) segment having a first mate 
Mueller et al. (US 5,226,784), referred to hereafter as Mueller, discloses a shroud for a turbine engine, comprising: a first shroud segment (22a) having a first mate face and a second shroud segment (20a) having a second mate face, the first mate face being positioned circumferentially adjacent to the second mate face, a seal (15a) for sealing a gap between the first and second mate faces (Fig. 2A), wherein the seal is received, at least in part, in a first slot formed on the first mate face and a second slot formed on the second mate face (Fig. 2A), wherein the first and second slots extend axially between a leading edge and a trailing edge of the respective shroud segment (Fig. 2A), the first slot being open at the leading edge, the second slot being closed at the trailing edge (Fig. 2A), wherein the seal comprises axially extending first and second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/BRIAN P WOLCOTT/           Primary Examiner, Art Unit 3745